DETAILED ACTION
	For this Office action, Claims 1-3 and 5-20 are pending.  Claim 4 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 25 October 2021, with respect to the grounds of rejection of Claims 19 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claims 19 and 20 in a manner that addresses and overcomes the issues of indefiniteness that required said grounds of rejection; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection are withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 25 October 2021.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 25 October 2021, with respect to the grounds of rejection of Claims 1-3 and 12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 1 and 15 to further comprise the limitations of now cancelled Claim 4, wherein Claim 4 was indicated to be allowable in the prior office action; therefore, upon further 
Applicant's arguments filed 25 October 2021 with respect to the ground of rejection of Claim 14 under 35 U.S.C. 102(a)(1) over McClung, III (herein referred to as “McClung”, US Pat Pub. 2012/0222854) have been fully considered but they are not persuasive.  Applicant argues that McClung cannot read on Claim 14 because the reference does not disclose a tensioning assembly securing the screen assembly to each of the two opposing walls, yet the examiner respectfully disagrees.  McClung discloses a tensioning assembly in connection/connector that reads on the claim that secures the screen assembly to the screening machine at the two side walls (Figure 5; Figure 8; Paragraphs [0217]-[0222]) while also comprising a first electrical contact (Figure 5; Figure 8; Paragraphs [0217]-[0222]; connector comprises an adhesive material with electrical conductivity and provides current to the screening member 21).  Without the instant claims providing further limitations that recite more structure for the tensioning assembly or more detail on the configuration of the tensioning assembly, the connector disclosed in McClung reads on the limitations.  The ground of rejection of Claim 14 is maintained in view of the arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClung, III (herein referred to as “McClung”, US Pat Pub. 2012/0222854; cited in IDS filed 08/23/2019).
Regarding instant Claim 14, McClung discloses a vibratory screening machine (Figure 1; Figure 5; Figure 8A; Paragraph [0123]; Paragraphs [0217]-[0222]; vibratory shaker/screen) comprising:  two opposing side walls (Figure 5; Figure 8A; Paragraph [0123]; Paragraph [0171]; Paragraph [0217]; screen 20 comprises base 22, which may be of any type including separator 771 with opposing side walls); a screen assembly extending between the two opposing side walls (Figure 5; Figure 8a; Paragraph [0171]; Paragraphs [0217]-[0222]; screen 20 and screening member 21 placed within base/frame/opposing walls 22); and a tensioning assembly securing the screen assembly to each of the two opposing side walls (Figure 8a; Paragraph [0217]; connection/connector for screening member 21 to base 22); wherein the screen assembly comprises a first screen (Figure 8A; Paragraph [0217]; screening member 21); and wherein the tensioning assembly comprises a first electrical contact that applies a first electric current to the first screen (Figures 8A-8D; Paragraphs [0217]-[0222]; connector is an adhesive material with electrical conductivity, conductor 26 and electromagnet apparatus 24e provide electric current through screening member 21).

Allowable Subject Matter
Claims 1-3, 5-13, and 15-19 are considered allowable at this time.  A more detailed reasons for allowance will be provided when the entire claim set is considered allowable.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 would be considered allowable, but said claim is dependent on rejected Claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/19/2021